                                         Case 3:20-cv-05276-MMC Document 16 Filed 09/02/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TERESA EDWARDS,                               Case No. 20-cv-05276-MMC
                                                        Plaintiff,                     ORDER GRANTING DEFENDANT'S
                                  8
                                                                                       MOTION TO DISMISS; DISMISSING
                                                  v.                                   COMPLAINT WITH LEAVE TO
                                  9
                                                                                       AMEND; VACATING HEARING
                                  10     UNITED STATES OF AMERICA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendant United States of America's ("United States") Motion

                                  14   to Dismiss, filed August 7, 2020. Plaintiff Teresa Edwards ("Edwards") has not filed

                                  15   opposition.1 Having read and considered the papers filed in support of the motion, the

                                  16   Court deems the matter suitable for decision thereon, VACATES the hearing scheduled

                                  17   for October 2, 2020, and hereby rules as follows.

                                  18                                         BACKGROUND

                                  19         On June 26, 2020, Edwards initiated the above-titled action by filing pro se in state

                                  20   court a "Request for Civil Harassment Restraining Order[ ]," pursuant to California Code

                                  21   of Civil Procedure section 527.6 (see Compl. (Doc. 1-1 at 14-19)),2 naming as the

                                  22   defendant Sunil Chanan, whom Edwards alleges was her supervisor when she was

                                  23   employed by the United States Postal Service ("USPS"). The Court construes the

                                  24   Request as Edward's complaint. See Nakamura v. Parker, 156 Cal. App. 4th 327, 335

                                  25
                                             1
                                  26          Under the Local Rules of this District, Edwards' opposition was due no later than
                                       August 21, 2020. See Civil L.R. 7-3(a) (providing "opposition must be filed and served
                                  27   not more than 14 days after the motion was filed").
                                             2
                                  28             The Complaint is included in Exhibit A to the Notice of Removal.
                                          Case 3:20-cv-05276-MMC Document 16 Filed 09/02/20 Page 2 of 4




                                  1    (2007) (noting "harassment petition under . . . section 527.6 [is] itself essentially a cause

                                  2    of action") (internal quotation and citation omitted). In her complaint, Edwards alleges the

                                  3    USPS "embezzled [her] postal funds and grievance settlement checks using unknown

                                  4    stalkers in the community" (see Complaint Ex. A (Doc. 1-1 at 14)) and that her supervisor

                                  5    engaged in "racial discrimination" (see Compl. (Doc 1-1 at 15)).

                                  6           On July 31, 2020, the United States removed the above-titled action to this district.

                                  7    In its motion to dismiss, the United States argues Edwards has not alleged she submitted

                                  8    a claim to the USPS prior to filing her complaint and, in the alternative, that Edwards fails

                                  9    to state a cognizable claim for relief.

                                  10   A. Tort Claims: Claim Presentation

                                  11          To the extent Edwards alleges tort claims, such as embezzlement, the Court finds

                                  12   the complaint is subject to dismissal for failure to allege Edwards presented a claim to the
Northern District of California
 United States District Court




                                  13   USPS prior to filing her complaint.

                                  14          The Federal Tort Claims Act ("FTCA") provides the "exclusive" remedy where a

                                  15   plaintiff alleges a tort claim against an employee of the United States who is acting within

                                  16   the scope of his employment. See 28 U.S.C. § 2679(b)(1).3 A plaintiff may not file a

                                  17   claim under the FTCA unless the plaintiff has "first presented the claim to the appropriate

                                  18   Federal agency" and the claim has been "finally denied by the agency in writing." See 28

                                  19   U.S.C. § 2675(a). Here, as the government points out, Edwards does not allege in her

                                  20   complaint that she presented a claim to the USPS prior to filing the complaint.

                                  21          Accordingly, Edwards' tort claims are subject to dismissal, with leave to amend to

                                  22   allege, if she can do so, that she presented a claim to the USPS and the claim was

                                  23   denied. See Brady v. United States, 211 F.3d 499, 502-03 (9th Cir. 2000) (holding

                                  24
                                              3
                                  25            The Attorney General has certified that Sunil Chanan "was acting within the
                                       scope of his employment at all times material to [the] alleged incidents." (See
                                  26   Certification, filed July 31, 2020.) As Edwards has not offered evidence to the contrary,
                                       the "Attorney General’s decision regarding scope of employment certification is
                                  27   conclusive." See Green v. Hall, 8 F.3d 695, 698 (9th Cir. 1993) (holding party seeking to
                                       challenge certification "bears the burden of presenting evidence and disproving the
                                  28   Attorney General's decision to grant . . . scope of employment certification").

                                                                                     2
                                          Case 3:20-cv-05276-MMC Document 16 Filed 09/02/20 Page 3 of 4




                                  1    district court properly dismissed FTCA claims where plaintiff had not presented claim to

                                  2    federal agency prior to filing suit).

                                  3    B. Title VII: Exhaustion of Administrative Remedies

                                  4           To the extent Edwards alleges employment discrimination claims, the Court finds

                                  5    the complaint is subject to dismissal for failure to allege Edwards exhausted her

                                  6    administrative remedies.

                                  7           Title VII "provides the exclusive judicial remedy for claims of discrimination in

                                  8    federal employment," see Brown v. General Services Admin., 425 U.S. 820, 835 (1976),

                                  9    and "specifically requires a federal employee to exhaust his administrative remedies as a

                                  10   precondition to filing suit," see Vinieratos v. United States, 939 F.2d 762, 767-68 (9th Cir.

                                  11   1991). In particular, the employee must file a "complaint . . . with the agency that

                                  12   allegedly discriminated against [said] complainant," see 29 C.F.R. § 1614.106(a), after
Northern District of California
 United States District Court




                                  13   which the agency is required to conduct an "investigation of the complaint within 180

                                  14   days of the filing of the complaint," see 29 C.F.R. § 1614.106(e)(2). The employee may

                                  15   file suit "[w]ithin 90 days of receipt of final action taken" by the agency or "after one

                                  16   hundred and eighty days from the filing of the initial charge" with the agency. See 42

                                  17   U.S.C. § 2000e-16(c). Where the employee files a discrimination claim before

                                  18   completion of the administrative process, the claim is subject to dismissal. See Wrighten

                                  19   v. Metropolitan Hospitals, Inc., 726 F.2d 1346, 1351 (9th Cir. 1984) (holding "[p]remature

                                  20   suits [under Title VII] are always subject to a motion to dismiss").

                                  21          Here, Edwards does not allege she exhausted her administrative remedies prior to

                                  22   filing her complaint. Accordingly, her employment discrimination claims are subject to

                                  23   dismissal, with leave to amend to allege, if she can do so, that she has exhausted her

                                  24   administrative remedies.

                                  25   C. All Claims: Failure to Plead Sufficient Facts

                                  26          Edwards' claims are alternatively subject to dismissal for failure to allege sufficient

                                  27   facts to state a cognizable claim for relief.

                                  28          "To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                                                                       3
                                          Case 3:20-cv-05276-MMC Document 16 Filed 09/02/20 Page 4 of 4




                                  1    accepted as true, to state a claim for relief that is plausible on its face." Ashcroft v. Iqbal,

                                  2    556 U.S. 662, 668 (2009). Here, as the United States points out, the complaint cannot

                                  3    survive the instant motion to dismiss, as Edwards fails to allege sufficient facts to support

                                  4    the conclusory assertions made therein, including but not limited to her allegation that the

                                  5    USPS "embezzled" funds from her and that her supervisor engaged in "racial

                                  6    discrimination." (See Compl. (Doc. 1-1 at 14-15).)

                                  7           Accordingly, the complaint is subject to dismissal, with leave to amend to allege

                                  8    sufficient facts to support any conclusory assertions.

                                  9                                            CONCLUSION

                                  10          For the reasons stated, the United States' motion to dismiss is hereby GRANTED,

                                  11   and the complaint is hereby DISMISSED with leave to amend.

                                  12          If Edwards wishes to file an amended complaint, she shall file such pleading no
Northern District of California
 United States District Court




                                  13   later than September 18, 2020.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: September 2, 2020
                                                                                                 MAXINE M. CHESNEY
                                  17                                                             United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
